Citation Nr: 0411138	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-05 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for 
residuals of a right ankle sprain.

2.  Entitlement to a disability rating in excess of 40 percent for 
post-operative right wrist disability with fusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from March 1979 to September 
1981. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Cleveland, Ohio.  The 
veteran and his representative appeared before the undersigned 
Veterans Law Judge at a hearing at the RO in October 2003.

In a November 1998 rating decision, the RO denied the veteran's 
claim of a disability rating in excess of 30 percent for post-
operative right wrist disability with fusion.  On January 13, 
1999, the RO received the veteran's notice of disagreement with 
that denial.  In a rating decision dated January 22, 1999, the RO 
granted a 40 percent disability rating for post-operative right 
wrist disability with fusion effective October 1, 1996.  In April 
1999, the RO informed the veteran that his appeal on that matter 
had been resolved and that no further action would be taken on his 
notice of disagreement unless he responded.  The veteran's right 
wrist disability is rated under Diagnostic Codes 5214 and 8515, 
and he is right-handed.  A 40 percent disability rating is not the 
maximum rating under either of those diagnostic codes for a 
disability of the major upper extremity.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5214, 4.124a, Diagnostic Code 8515 (2003).  
Therefore, the January 1999 rating decision was not a complete 
grant of benefits and the veteran's notice of disagreement remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus,  
Statement of the case is needed for this issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, this issue is listed 
on the title page.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.

In October 1992, the veteran filed a claim for an annual clothing 
allowance.  In his November 2001 claim, the veteran raised the 
issue of a neurological disorder of the right foot.  These issues 
are referred to the RO.


REMAND

The veteran testified that his right ankle disorder has worsened 
since the last VA examination and that he was recently treated at 
the VA Medical Center (VAMC) in Cleveland, Ohio.  VA's duty to 
assist the veteran includes obtaining relevant medical records 
and, if applicable, a medical examination and/or opinion in order 
to determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).

Furthermore, when a notice of disagreement is timely filed, the RO 
must reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is required, 
or when it is completed, the RO must prepare a statement of the 
case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2003) (emphasis added).  Since 
a notice of disagreement has been submitted with respect to the 
issue of an increased evaluation for post-operative right wrist 
disability with fusion, a statement of the case should be issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the veteran is expected to provide and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should obtain all records from the VAMC in 
Cleveland, Ohio, from June 2002 to the present; obtain all records 
from the VAMC in Brecksville, Ohio, from December 2001 to the 
present; and associate all records with the claims file.  

3.  The VBA AMC should associate the veteran's vocational 
rehabilitation file with the claims folder.

4.  After the completion of numbers 1, 2 and 3 above, schedule the 
veteran for a VA orthopedic examination, on a fee-basis if 
necessary, to determine the nature and extent of his right ankle 
disorder.  The veteran's claims folder should be made available to 
the examiner, and the examiner is requested to review the claims 
folder in conjunction with the examination.   The examiner should 
provide ranges of motion of the right ankle.  The examiner should 
address the evidence of pain, weakened movement, excess 
fatigability or incoordination, and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40 (2003), as 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  All special 
studies and tests should be performed.  If feasible, these 
determinations should be portrayed in terms of the degree of 
additional range of motion loss due to pain on use or during 
flare-ups.  The examiner should note any ankylosis in the right 
ankle.  The examiner should note any interference in employment 
caused by the residuals of a right ankle sprain.  A complete 
rationale should be given for all opinions and conclusions 
expressed.

5.  Thereafter, the RO should readjudicate the veteran's claim.  
If the benefit sought on appeal remains denied, the veteran and 
his representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC should also address whether the 
veteran's claim should be submitted to the Chief Benefits Director 
or the Director, VA Compensation and Pension Service for 
assignment of an extraschedular rating under the provisions of 38 
C.F.R. § 3.321(b)(1) (2003).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

6.  The VBA AMC must issue the veteran a statement of the case on 
the issue of a disability rating in excess of 40 percent for post-
operative right wrist disability with fusion.  The VBA AMC should 
advise the veteran of the need to timely file a substantive appeal 
to perfect appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





